Per Curiam.

Jackson asserts in her sole proposition of law that the court of appeals erred in denying her writ of prohibition.
Absent a patent and unambiguous lack of jurisdiction, a writ of prohibition will not issue because a court having general subject-matter jurisdiction can determine its own jurisdiction, and a party challenging the court’s jurisdiction has an adequate remedy by appeal, State ex rel. Stern v. Mascio (1998), 81 Ohio St.3d 297, 298, 691 N.E.2d 253, 255. If, however, an inferior court patently and unambiguously lacks jurisdiction over the cause, prohibition will lie to prevent the future unauthorized exercise of jurisdiction and to correct the results of previous jurisdictionally unauthorized actions. State ex rel. Rogers v. McGee Brown (1997), 80 Ohio St.3d 408, 410, 686 N.E.2d 1126, 1127.
Jackson claims that the court of appeals should have granted the writ of prohibition because Judge Miller patently and unambiguously lacked jurisdiction to enter a judgment that contradicted the parties’ settlement agreement.
Jackson’s claim lacks merit because Judge Miller did not patently and unambiguously lack jurisdiction. Judge Miller possessed jurisdiction to rule on the parties’ motions to enforce the settlement agreement. See, e.g., Continental W. Condominium, Unit Owners Assn. v. Howard E. Ferguson, Inc. (1996), 74 Ohio St.3d 501, 660 N.E.2d 431; Spercel v. Sterling Industries, Inc. (1972), 31 Ohio St.2d 36, 60 O.O.2d 20, 285 N.E.2d 324. In fact, “[w]here the meaning of terms of a settlement agreement is disputed, * * * a trial court must conduct an eviden*543tiary hearing prior to entering judgment.” Rulli v. Fan Co. (1997), 79 Ohio St.3d 374, 683 N.E.2d 337, syllabus.
Since Judge Miller had jurisdiction to resolve the dispute between the parties concerning their oral settlement agreement, “the fact that she may have exercised that jurisdiction erroneously does not give rise to extraordinary relief by prohibition.” State ex rel. Enyart v. O’Neill (1995), 71 Ohio St.3d 655, 656, 646 N.E.2d 1110, 1112. It is well settled that appeal, not prohibition, is the remedy for the correction of errors or irregularities in the proceedings of a court having proper jurisdiction. Id.; State ex rel. Levin v. Sheffield Lake (1994), 70 Ohio St.3d 104, 109, 637 N.E.2d 319, 324.
If we were to adopt Jackson’s argument, every potentially erroneous trial court construction of a contract would be subject to review by extraordinary writ rather than by appeal following final judgment. This is not the law. Cf. State ex rel. Longacre v. Penton Publishing Co. (1997), 77 Ohio St.3d 266, 268, 673 N.E.2d 1297, 1298, where we affirmed the dismissal of a mandamus action partly on the basis that relator had an adequate legal remedy by a civil action for her claimed breach of a settlement agreement. See, also, State ex rel. Russell v. Duncan (1992), 64 Ohio St.3d 538, 597 N.E.2d 142. Significantly, all of the cases cited by Jackson to support her “jurisdictional” claim were resolved by appeal rather than extraordinary writ. See, e.g., Spercel.
Based on the foregoing, the court of appeals properly denied the writ. Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.